Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of Claims
This is in response to applicant’s filing date of October 21, 2020. Claims 1-20 are currently pending.
                                                             Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application KR10-2020-0069500, filed on June 09, 2020.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 and 12/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                     Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over  MOREILLON et al (US-20190009816-A1)(“Moreillon”), Naotoshi Takemura (US-20070228713-A1)(“Takemura”), further in view of Cullinane et al (US-20140156134-A1)(“Cullinane”).
      As per claim 1, Moreillon discloses an apparatus for controlling an MDPS (Motor Driven Power Steering) system (Figures 1-3), comprising:
 an autonomous driving cancellation determination unit configured to determine whether to cancel autonomous driving (Moreillon at Para. [0136] which discloses that “hands-on/off determination result can be used for a mode switching control in a vehicle having an automatic driving mode and a manual driving mode as driving modes.”), using column torque passed through a band stop filter (Moreillon at Figure 3, torque sensor 11 and low pass filter 52, and Para. [00135] which discloses that based  “on the driver torque T.sub.d′ after the removal of the high-frequency component, the hands-on/off determination is performed using the torque threshold α and the time counter value hod_timer.”) , under an autonomous driving condition (Moreillon at Para. [0142] discloses: “superior ECU 201 sets an automatic steering command value θ.sub.adac for automatic steering.”) ; and
a signal processing unit configured to calculate command steering angle acceleration information using command steering angle information outputted from an autonomous driving system (Moreillon at Figure 1 and at Para. [0138] disclosing “steering angle sensor that detects the rotation angle of the steering wheel 2 may be provided on the first shaft 8, and the driver torque T.sub.d may be computed based on the rotation angle of the steering wheel 2 that is detected by the steering angle sensor.”), 
Moreillon does not disclose but Takemura discloses wherein, when the steering angle acceleration information is equal to or greater than a predetermined reference value (Takemura at Figures 5-6  and Para. [0065] discloses “steering angle acceleration threshold” reference value “+Th” or “-Th”. In Para. [0066] Takemura monitors the vehicle  to determine if a maneuver “exceeds the steering angle threshold +Th”. ).
Additionally, Takemura discloses a process to ascertain if the autonomous driving cancellation determination unit determines that urgent steering is performed by the autonomous driving system (Takemura at Para. [0066] determines that urgent steering is performed when the steering is in area Aj since it requires occupant restraining: “controller 69 (see FIG. 3) determines that at least the driver 21 needs to be restrained when the curve has entered the determination reference area Aj, and the calculated steering angle acceleration a has exceeded the steering angle acceleration threshold +Th (.alpha.).”).
In this way, the Apparatus of Takemura monitors the steering column parameters such as steering acceleration to determine if a condition is present which would require the use of vehicle restraints to protect both passengers and drivers. See Abstract and Figures 8-9. Like Moreillon, Takemura is concerned with a vehicle that monitors a motor driven power steering system to determine steering parameters and based on these parameters make an inference as to the urgency of the driving so as to take an appropriate action such invoking a safety feature in the vehicle.
Therefore, from the teachings of Moreillon and Takemura, one of ordinary skill in the art at the time of the invention  was made would have it obvious to apply the teachings of Moreillon to the apparatus of Takemura since doing so would enhance the apparatus by including steering angle acceleration when a collision is anticipated so as to cause the vehicle to implement safety measures without driver interaction. 
Moreillon and Takemura  do not disclose but Cullinane discloses forbids cancellation of the autonomous driving (Cullinane discloses in Para. [0095] that there are instances such as during an emergency where “ switching to manual mode is prevented or delayed”. Cullinane at Para. [0097] discloses “computer 110 may prevent the driver from switching to manual driving mode when the vehicle is performing an action that cannot be easily transferred to the driver before the action is complete.”).
In this way, the autonomous vehicle of Cullinane includes providing instruction where a computer can determine if cancelling automatic driving would be detrimental to the driver/occupant of the vehicle. Like Moreillon and Takemura, Cullinane is concerned with a computing system that can be programmed  to detect conditions where changing mode of driving would be harmful or dangerous to drivers or vehicles in a public thoroughfare.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle operation device of Moreillon  as modified by the identifying of urgent steering of Takemura to the prevention of switching of driving mode when performing a critical action of Cullinane, since the response speed  of an  automated driving system would result in an increased in safety to both vehicles and drivers.
Those in the art would be motivated to combine the teachings Moreillon and Takemura with the prevention driving mode at certain situation of Cullinane, since Cullinane states, in Para. [0080], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver with improved safety. 
As per claim 2, Moreillon, Takemura and Cullinane disclose an apparatus, wherein:
 the band stop filter is a filter for removing a frequency component of column torque which is generated in case of unintended steering intervention of a user (Moreillon at Para. [0061] discloses “low-pass filter 52 performs a low-pass filter process for the driver torque T.sub.d estimated by the driver torque estimation unit 51.”); and
 the frequency component which is generated in case of the unintended steering intervention of the user is the same vibration frequency as the resonant point of a torsion bar of the MDPS system within an error range (Moreillon at Para. [0061]: “hands-on/off determination unit 53 determines whether the steering wheel operation state is the hands-on state or the hands-off state, based on a driver torque T.sub.d′ after the low-pass filter process executed by the low-pass filter 52.”).
As per claim 3, Moreillon, Takemura and Cullinane disclose an apparatus, wherein the autonomous driving cancellation determination unit removes a frequency component of column torque which is generated in case  of unintended steering intervention of a user, through the band stop filter, and forbids the cancellation of the autonomous driving even though the unintended steering intervention of the user occurs (Moreillon at Para. [0127] defines the different thresholds (ST1…ST3) for defining a driver intentions with respect to automatic driving. In Para. [0136] Moreillon discloses how these actions can be used “for a mode switching control in a vehicle having an automatic driving mode and a manual driving mode as driving modes.”).
As per claim 4, Moreillon, Takemura and Cullinane disclose an apparatus, wherein the autonomous driving cancellation determination unit cancels the autonomous driving when a command steering angle applied from the autonomous driving system is equal to or greater than the maximum steering angle designated based on a geometric characteristic of a vehicle, and cancels the autonomous driving even when a steering angular velocity equal to or greater than a designated reference value is inputted (Moreillon at Para. [0136] discloses “in the switching of the driving mode from the automatic driving mode to the manual driving mode, the hands-on/off determination result can be used for confirming the hands-on state before switching to the manual driving mode.” See Paras. [0130]-[0133] for the different thresholds.).

As per claim 5, Moreillon, Takemura and Cullinane disclose an apparatus, wherein the urgent steering by the autonomous driving system indicates that the column torque is significantly increased to a predetermined reference value or more as a torsion bar is momentarily and rapidly distorted by steering through the autonomous driving system (Takemura at Figures 5-6, and Para. [0066] discloses “the curve can be considered to have entered the determination reference area Aj when the detected steering angle .theta. exceeds the steering angle threshold +Th (.theta.) and the calculated steering angle speed .omega. exceeds the steering angle speed threshold +Th (.omega.) … controller 69 (see FIG. 3) determines that at least the driver 21 needs to be restrained when the curve has entered the determination reference area Aj”.).
As per claim 6, Moreillon, Takemura and Cullinane disclose an apparatus, wherein the signal processing unit comprises:
 a first differentiator and a second differentiator configured to calculate steering angle acceleration by differentiating the command steering angle, outputted from the autonomous driving system, two times in a row (Moreillon at Figure 10 and Para. [0005] which discloses that “the steering wheel inertia torque compensation value being a product of a second-order differential value of the steering wheel rotation angle and an inertia moment of the steering wheel”.); and
 an LPF (Low Pass Filter) configured to process and correct noise from the calculated  steering angle acceleration (Moreillon at Figure 3 and Para. [0061] which discloses “low-pass filter 52 performs a low-pass filter process for the driver torque T.sub.d estimated by the driver torque estimation unit 51. The hands-on/off determination unit 53 determines whether the steering wheel operation state is the hands-on state or the hands-off state, based on a driver torque T.sub.d′ after the low-pass filter process executed by the low-pass filter 52.”).
As per claim 11, Moreillon discloses a method for controlling an MDPS system, comprising:
 calculating, by a signal processing unit of the MDPS system, command steering angle acceleration information using command steering angle information outputted from an autonomous driving system (Moreillon at Figure 1 and at Para. [0138] disclosing “steering angle sensor that detects the rotation angle of the steering wheel 2 may be provided on the first shaft 8, and the driver torque T.sub.d may be computed based on the rotation angle of the steering wheel 2 that is detected by the steering angle sensor.”); and
 Moreillon does not disclose but Takemura discloses determining, by an autonomous driving cancellation determination unit, that urgent steering is performed by the autonomous driving system (Takemura at Para. [0066] determines that urgent steering is performed when the steering is in area Aj since it requires occupant restraining: “controller 69 (see FIG. 3) determines that at least the driver 21 needs to be restrained when the curve has entered the determination reference area Aj, and the calculated steering angle acceleration a has exceeded the steering angle acceleration threshold +Th (.alpha.).”).
In this way, the Apparatus of Takemura monitors the steering column parameters such as steering acceleration to determine if a condition is present which would require the use of vehicle restraints to protect both passengers and drivers. See Abstract and Figures 8-9. Like Moreillon, Takemura is concerned with a vehicle that monitors a motor driven power steering system to determine steering parameters and based on these parameters make an inference as to the urgency of the driving so as to take an appropriate action such invoking a safety feature in the vehicle.
  Therefore, from the teachings of Moreillon and Takemura, one of ordinary skill in the art at the time of the invention  was made would have it obvious to apply the teachings of Moreillon to the apparatus of Takemura since doing so would enhance the apparatus by including steering angle acceleration when a collision is anticipated so as to cause the vehicle to implement safety measures without driver interaction. 
Moreillon and Takemura  do not disclose but Cullinane discloses forbidding cancellation of the autonomous driving (Cullinane discloses in Para. [0095] that there are instances such as during an emergency where “ switching to manual mode is prevented or delayed”. Cullinane at Para. [0097] discloses “computer 110 may prevent the driver from switching to manual driving mode when the vehicle is performing an action that cannot be easily transferred to the driver before the action is complete.”).
In this way, the autonomous vehicle of Cullinane includes providing instruction where a computer can determine if cancelling automatic driving would be detrimental to the driver/occupant of the vehicle. Like Moreillon and Takemura, Cullinane is concerned with a computing system that can be programmed  to detect conditions where changing mode of driving would be harmful or dangerous to drivers or vehicles in a public thoroughfare.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle operation device of Moreillon  as modified by the identifying of urgent steering of Takemura to the prevention of switching of driving mode when performing a critical action of Cullinane, since the response speed  of an  automated driving system would result in an increased in safety to both vehicles and drivers.
Those in the art would be motivated to combine the teachings Moreillon and Takemura with the prevention driving mode at certain situation of Cullinane, since Cullinane states, in Para. [0080], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver with improved safety. 
when the steering angle acceleration information is equal to or more than a predetermined reference value (Takemura at Figures 5-6  and Para. [0065] discloses “steering angle acceleration threshold” reference value “+Th” or “-Th”. In Para. [0066] Takemura monitors the vehicle  to determine if a maneuver “exceeds the steering angle threshold +Th”. ).
As per claim 12, Moreillon, Takemura and Cullinane disclose a method, further comprising determining, by the autonomous driving cancellation determination unit (Moreillon at Para. [0136] which discloses that “hands-on/off determination result can be used for a mode switching control in a vehicle having an automatic driving mode and a manual driving mode as driving modes.”), whether to cancel autonomous driving, using column torque passed through a band stop filter (Moreillon at Figure 3, torque sensor 11 and low pass filter 52, and Para. [00135] which discloses that based  “on the driver torque T.sub.d′ after the removal of the high-frequency component, the hands-on/off determination is performed using the torque threshold α and the time counter value hod_timer.”), under an autonomous driving condition (Moreillon at Para. [0142] discloses: “superior ECU 201 sets an automatic steering command value θ.sub.adac for automatic steering.”), wherein:
 the band stop filter is a filter for removing a frequency component of column torque which  is generated in case of unintended steering intervention of a user (Moreillon at Para. [0061] discloses “low-pass filter 52 performs a low-pass filter process for the driver torque T.sub.d estimated by the driver torque estimation unit 51.”); and
  the frequency component which is generated in case of the unintended steering intervention of the user is the same vibration frequency as the resonant point of a torsion bar of the MDPS system within an error range (Moreillon at Para. [0061]: “hands-on/off determination unit 53 determines whether the steering wheel operation state is the hands-on state or the hands-off state, based on a driver torque T.sub.d′ after the low-pass filter process executed by the low-pass filter 52.”).
As per claim 13, Moreillon, Takemura and Cullinane disclose a method, wherein the autonomous driving cancellation determination unit removes a frequency component of column torque which is generated in case of unintended steering intervention of a user, through the band stop filter, and forbids the cancellation of the autonomous driving even though the unintended steering intervention of the user occurs (Moreillon at Para. [0127] defines the different thresholds (ST1…ST3) for defining a driver intentions with respect to automatic driving. In Para. [0136] Moreillon discloses how these actions can be used “for a mode switching control in a vehicle having an automatic driving mode and a manual driving mode as driving modes.”).
As per claim 14, Moreillon, Takemura and Cullinane disclose a method, wherein the autonomous driving cancellation determination unit cancels the autonomous driving when a command steering angle applied from the autonomous driving system is equal to or greater than the maximum steering angle designated based on a geometric characteristic of a vehicle, and cancels the autonomous driving even when a steering angular velocity equal to or greater than a designated reference value is inputted (Moreillon at Para. [0136] discloses “in the switching of the driving mode from the automatic driving mode to the manual driving mode, the hands-on/off determination result can be used for confirming the hands-on state before switching to the manual driving mode.” See Paras. [0130]-[0133] for the different thresholds.).
As per claim 15, Moreillon, Takemura and Cullinane disclose a method, wherein the urgent steering by the autonomous driving system indicates that the column torque is significantly increased to a predetermined reference value or more as a torsion bar is momentarily and rapidly distorted by steering through the autonomous driving system (Takemura at Figures 5-6, and Para. [0066] discloses “the curve can be considered to have entered the determination reference area Aj when the detected steering angle .theta. exceeds the steering angle threshold +Th (.theta.) and the calculated steering angle speed .omega. exceeds the steering angle speed threshold +Th (.omega.) … controller 69 (see FIG. 3) determines that at least the driver 21 needs to be restrained when the curve has entered the determination reference area Aj”.).
As per claim 16, Moreillon, Takemura and Cullinane disclose a method, wherein, in the calculating of the command steering angle  acceleration information using the command steering angle information outputted from the  autonomous driving system, the signal processing unit comprises:
 a first differentiator and a second differentiator configured to calculate steering angle acceleration by differentiating the command steering angle, outputted from the autonomous driving system, two times in a row (Moreillon at Figure 10 and Para. [0005] which discloses that “the steering wheel inertia torque compensation value being a product of a second-order differential value of the steering wheel rotation angle and an inertia moment of the steering wheel”.); and
 an LPF (Low Pass Filter) configured to process and correct noise from the calculated  steering angle acceleration (Moreillon at Figure 3 and Para. [0061] which discloses “low-pass filter 52 performs a low-pass filter process for the driver torque T.sub.d estimated by the driver torque estimation unit 51. The hands-on/off determination unit 53 determines whether the steering wheel operation state is the hands-on state or the hands-off state, based on a driver torque T.sub.d′ after the low-pass filter process executed by the low-pass filter 52.”).

Claims 7-10 and 17-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsuji et al (US-20200307642-A1) discloses a control system and method for autonomous driving that includes an autonomous driving mode in which the vehicle is operated without requiring an intervention of the driver at least in regard to steering or acceleration/deceleration of the vehicle. See Abstract and Figures 1-2.
Tsubaki et al (US-20200010111-A1) discloses an electric power steering apparatus that comprises a manual input judging section that performs a manual input judgment to a steering torque by using a threshold, and wherein the electric power steering apparatus calculates the current command value using at least the steering angle control current command value. See Abstract and Figures 1-5.
Itou et al (US-20180186406-A1) discloses a power steering apparatus control device in which it is possible to suppress generation of the canceling of the automatic steering unintended by the driver. See Abstract and Figures 1-6.
Hyeon Heo (US-20170203788-A1) discloses an automatic steering mode release unit that determines a release time of the steering motor torque applied in the automatic steering mode, by using the steering angle information generated according to the steering wheel operation of the driver when it is determined to release the automatic steering mode. See Abstract and Figure 1.
Kimpara et al (US-20110241579-A1) discloses a controller for a power steering system that includes high pass filters and proportional gain multipliers. See Abstract, Para. [0325], and Figure 25.
                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661